DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/11/2020, 07/20/2022, 11/15/2021, 01/15/2021, 08/25/2021 and 08/27/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim(s) 1 (and dependent claims 2-6 and 8) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,712,591.  Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses an optically-corrective single-focal lens; and a corrective optical film, a characteristic of the corrective optical film being different in different regions of the corrective optical film, the characteristic being selected from the group consisting of a thickness of the corrective optical film and a curvature of the corrective optical film, such that the corrective optical film is configured, upon being adhered to the single-focal lens, to change a focal length of the single-focal lens differently in different regions of the single-focal lens.
Claim 2 is rejected as being unpatentable over claim 2 of U.S. Patent No. 10,712,591.
Claim 3 is rejected as being unpatentable over claim 3 of U.S. Patent No. 10,712,591.
Claim 4 is rejected as being unpatentable over claim 4 of U.S. Patent No. 10,712,591.
Claim 5 is rejected as being unpatentable over claim 5 of U.S. Patent No. 10,712,591.
Claim 6 is rejected as being unpatentable over claim 6 of U.S. Patent No. 10,712,591.
Claim 8 is rejected as being unpatentable over claim 7 of U.S. Patent No. 10,712,591.

2.	Claim 7 is rejected as being obviousness double-patented over Patent 10,712,591 in view of patent 7,036,929 to Harvey.
	US Patent 10,712,591 discloses the apparatus according to claim 1.  However, patent 10,712,591 does not disclose wherein the corrective optical element is larger than at least some of the optically-corrective single-vision lenses.  In same field of endeavor, patent 7,036,929 teaches, in figure 8, that the corrective optical element (38) is larger than at least some of the optically-corrective single-vision lenses (so that user can cut to fit their own lens).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to apply teaching of patent 7,036,929 to the device of patent 10,712,591 for ensuring fitting purpose.

3.	Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,995,948 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses an optically-corrective single-focal lens; and a corrective optical film, a characteristic of the corrective optical film being different in different regions of the corrective optical film, the characteristic being selected from the group consisting of a thickness of the corrective optical film and a curvature of the corrective optical film, such that the corrective optical film is configured, upon being adhered to the single-focal lens, to change a focal length of the single-focal lens differently in different regions of the single-focal lens.
Claim 2 is rejected as being unpatentable over claim 2 of U.S. Patent No. 9,995,948 B2.
Claim 3 is rejected as being unpatentable over claim 1 of U.S. Patent No. 9,995,948 B2.
Claim 4 is rejected as being unpatentable over claim 4 of U.S. Patent No. 9,995,948 B2.
Claim 5 is rejected as being unpatentable over claim 9 of U.S. Patent No. 9,995,948 B2.
Claim 6 is rejected as being unpatentable over claim 12 of U.S. Patent No. 9,995,948 B2.
Claim 8 is rejected as being unpatentable over claim 7 of U.S. Patent No. 9,995,948 B2.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Harvey (US 7,036,929 of record).
	Regarding to claim 10, Harvey discloses apparatus and method thereof, in Figure , comprising: identifying a progressive prescription for at least one lens of eyeglasses of a subject (knowing prescription before selecting corrective optical lens film 12); generating a lens having the progressive prescription by: shaping a corrective optical element such as to conform with a shape of an optically- corrective single-vision lens (i.e., trim the corrective film to the appropriate size and shape of a multiplicity of eyeglass styles without compromising the integrity of the corrective film; Fig.7, 8 and 9; col.5, lines 58-60); and adhering the corrective optical element to the optically-corrective single-vision lens, such as to change a focal length of the single-vision lens differently in different regions of the single-vision lens (col.7, line 37; “adhere the film to the lens 16”, Figure 2)(see also claim 14).
Regarding to claim 12, Harvey disclose the method according to claim 10, wherein the corrective optical element is larger than the optically-corrective single-vision lens (Figure 8, said corrective optical element is larger than lens 16, and can be cut to fit the lens).
Regarding to claim 14, Harvey disclose the method according to claim 10, further comprising cutting the corrective optical element to a size that fits the optically-corrective single-vision lens (Figures 8 and 9).

Allowable Subject Matter
Claims 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  (claim 11) wherein adhering the corrective optical element to the optically-corrective single-vision lens comprises adhering the corrective optical element to the optically-corrective single-vision lens at least partially using vacuum; (claim 13) prior to adhering the corrective optical element to the optically-corrective single-vision lens, positioning the corrective optical element with respect to the optically-corrective single-vision lens using one or more alignment markers; (claim 15) wherein the corrective optical element comprises at least one coating selected from the group consisting of: an anti-glare coating layer, and an anti- scratch coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872